Citation Nr: 1721755	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a reduction from 30 percent to 10 percent for service-connected right knee osteoarthritis effective from June 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the assigned disability rating for the Veteran's right knee osteoarthritis from 30 percent to 10 percent effective June 1, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The reduction of the Veteran's right knee osteoarthritis was based on a September 2013 VA examination which was not adequate.


CONCLUSION OF LAW

The 30 percent rating for right knee osteoarthritis is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran was granted a higher 30 percent rating for his right knee osteoarthritis in an August 2012 rating decision.  In the accompanying notification letter, he was told that this rating was subject to future examination.  That examination was conducted in September 2013, and based on those findings, the RO issued a rating decision in October 2013 proposing to reduce the assigned rating from 30 percent to 10 percent.  That rating reduction was then implemented in the March 2014 rating decision on appeal.  Throughout the appeal period, his right knee rating was under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which addresses limitation of flexion of the knee measured in degrees.

The 30 percent rating was in effect for less than 5 years.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.  See also Hohol v. Derwinski, 2 Vet. App. 169 (1992) (in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

The examination report on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  To that end, in cases such as this where ratings are based on limitation of motion, VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board finds that the September 2013 VA examination was not adequate.  Specifically, the examiner stated that the Veteran "reports that he has pain all the time, thus he has no flare-up."  In a separate section, the examiner wrote, "This Veteran does not have flare-ups, because he is in constant pain."  These statements indicate that constant pain precludes the possibility of flare-ups, and do not allow for the possibility of constant pain of a lesser degree combined with flare-ups of greater levels of pain.

This is particularly relevant because the prior VA examination in August 2012 noted positive pain on palpation and objective evidence of pain at 0 degrees of flexion, suggesting constant pain in the knee.  This examination also noted reports of flare-ups requiring treatment with injections.  In addition, private records dated November 2013 show the Veteran reported an "acute flare of pain."

In light of the findings from the August 2012 VA examination and the November 2013 private records documenting flare-ups, the Board finds that the September 2013 VA examination was not adequate.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).  Because the examination was inadequate, the subsequent rating reduction is void ab initio, and restoration of the 30 percent rating is appropriate.


ORDER

The reduction in rating to 10 percent for right knee osteoarthritis from June 1, 2014, was improper, and the previously assigned 30 percent rating is restored.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


